                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

SPIN MASTER LTD., a Canadian corporation
and SPIN MASTER, INC., a Delaware                         Case No. 20-cv-00628
corporation,
                  Plaintiffs,

v.

THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”
                  Defendants.


                                             COMPLAINT

          Plaintiffs Spin Master Ltd. and Spin Master, Inc. (collectively, “Spin Master” or

“Plaintiffs”) hereby bring the present action against the Partnerships and Unincorporated

Associations identified on Schedule A attached hereto (collectively, “Defendants”) and allege as

follows:

                                   I. JURISDICTION AND VENUE

          1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., the Copyright Act, 17

U.S.C. § 501, et seq., 28 U.S.C. § 1338(a)-(b) and 28 U.S.C. § 1331.

          2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive, e-commerce stores1 operating under the seller aliases identified in


1
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.
Schedule A attached hereto (collectively, the “Seller Aliases”). Specifically, Defendants have

targeted sales to Illinois residents by setting up and operating e-commerce stores that target

United States consumers using one or more Seller Aliases offer shipping to the United States,

including Illinois, accept payment in U.S. dollars and, on information and belief, have sold

products using infringing and counterfeit versions of Spin Master’s trademarks, unauthorized

copies of Spin Master’s federally registered copyrighted designs, or both to residents of Illinois.

Each of the Defendants is committing tortious acts in Illinois, is engaging in interstate

commerce, and has wrongfully caused Spin Master substantial injury in the State of Illinois.

                                     II. INTRODUCTION

       3.      This action has been filed by Spin Master to combat e-commerce store operators

who trade upon Spin Master’s reputation and goodwill by selling and/or offering for sale

products using infringing and counterfeit versions of Spin Master’s trademarks, unauthorized

copies of Spin Master’s federally registered copyrighted designs, or both (the “Unauthorized

PAW Patrol Products”). Defendants create e-commerce stores operating under one or more

Seller Aliases that are advertising, offering for sale and selling Unauthorized PAW Patrol

Products to unknowing consumers. E-commerce stores operating under the Seller Aliases share

unique identifiers, establishing a logical relationship between them and that Defendants’

counterfeiting operation arises out of the same transaction, occurrence, or series of transactions

or occurrences. Defendants attempt to avoid and mitigate liability by operating under one or

more Seller Aliases to conceal both their identities and the full scope and interworking of their

counterfeiting operation.   Spin Master is forced to file this action to combat Defendants’

counterfeiting of its registered trademarks and infringement of its registered copyrighted designs,

as well as to protect unknowing consumers from purchasing Unauthorized PAW Patrol Products



                                                2
over the Internet. Spin Master has been and continues to be irreparably damaged through

consumer confusion, dilution, and tarnishment of its valuable trademarks and infringement of its

copyrighted designs as a result of Defendants’ actions and seek injunctive and monetary relief.

                                      III. THE PARTIES

Plaintiffs

         4.    Plaintiff Spin Master Ltd. is a Canadian corporation with its principal place of

business at 450 Front Street West, Toronto, Ontario, Canada.

         5.    Plaintiff Spin Master, Inc. is a Delaware corporation with its principal place of

business at 11858 La Grange Ave., Suite C, Los Angeles, California 90025. Spin Master, Inc. is

Spin Master Ltd.’s subsidiary and exclusive licensee in the United States.

         6.    Spin Master is a leading global children’s entertainment company that creates,

designs, manufactures and markets a diversified portfolio of innovative toys, games, products

and entertainment properties. Since 2005, Spin Master has received 64 Toy Industry Association

(TIA) Toy of The Year (TOTY) nominations with 18 wins across a variety of product categories.

Spin Master has been recognized with 12 TOTY nominations for Innovative Toy of the Year,

more than any of its competitors. Spin Master is among a limited number of companies that not

only develop and produce global entertainment properties, characters and content, but also

monetize that content through the creation, sale and licensing of products.

         7.    One of the categories of toys widely associated with Spin Master is PAW Patrol, a

line of toys (collectively referred to herein as “PAW Patrol Products”) based on the hit animated

pre-school television series of the same name that has aired on Nickelodeon in the United States

since August 2013 and has been sold to television networks in over 160 countries around the

world.



                                                3
       8.      PAW Patrol toy sales have generated millions of dollars in revenue for Spin

Master and increased Spin Master’s presence in the preschool toy market. In fact, PAW Patrol

has since become one of Spin Master’s most profitable brands. Analysts for the National Bank of

Canada reported that toys and games based on the show accounted for approximately $245

million U.S. (or 25 percent) of Spin Master’s gross product sales for 2015.

       9.      PAW Patrol Products have become enormously popular and even iconic, driven

by the brand’s arduous quality standards and innovative design. Among the purchasing public,

genuine PAW Patrol Products are instantly recognizable as such. The PAW Patrol brand has

become a global success that resonates with children worldwide, and PAW Patrol Products are

among the most recognizable in the world. PAW Patrol Products are distributed and sold to

consumers through retailers throughout the United States, including through authorized retailers

in Illinois such as Target, Toys “R” Us, and Wal-Mart, and through the official pawpatrol.com

website, which was launched in 2011 and began e-commerce sales in 2014.

       10.     Spin Master began using the PAW PATROL trademarks in 2014 and has

continuously sold products under the PAW PATROL and other trademarks (collectively, the

“PAW PATROL Trademarks”). As a result of this long-standing use, strong common law

trademark rights have amassed in the PAW PATROL Trademarks. Spin Master’s use of the

marks has also built substantial goodwill in and to the PAW PATROL Trademarks. The PAW

PATROL Trademarks are famous marks and valuable assets of Spin Master. PAW Patrol

Products typically include at least one of the registered PAW PATROL Trademarks and/or

various copyrighted designs (the “PAW Patrol Copyrighted Designs”).

       11.     Several of the PAW PATROL Trademarks are registered with the United States

Patent and Trademark Office, a non-exclusive list of which is included below.



                                                4
Registration    Trademark                  Goods and Services
 Number
 4,848,752     PAW PATROL   For: Computer software for authoring,
                            downloading, transmitting, receiving, editing,
                            extracting, encoding, decoding, displaying,
                            storing and organizing text, graphics, images,
                            audio files, video files, electronic games and
                            electronic publications; computer software for
                            use in searching, reviewing, purchasing and
                            downloading electronic games and electronic
                            publications; computer software applications for
                            use in downloading, playing and reviewing
                            audio, text and other digital content in the field
                            of children's entertainment; computer game
                            discs, computer game cartridges; pre-recorded
                            audio and visual videos, CDs, tapes and DVDs
                            featuring fictional characters and activities for
                            children, movies in the field of children's
                            entertainment, television programs in the field of
                            children's entertainment, books in the field of
                            children's entertainment, music and instructions
                            for use of toys in class 009.

                            For: Umbrellas; luggage tags; tote bags; carry-
                            all bags; backpacks; rucksacks; school bags;
                            fanny packs; messenger bags; handbags; wallets
                            and purses; athletic bags; travel bags; knapsacks;
                            change purses; duffle bags; beach bags in class
                            018.

                            For: Clothing, namely, children's clothing in the
                            nature of shorts, t-shirts, sweaters, dresses, skirts
                            and pants, play clothing, namely, costumes for
                            use in children's dress up play, loungewear,
                            sleepwear and undergarments; footwear,
                            namely, children's footwear; headgear, namely,
                            hats, caps, head bands and earmuffs in class 025.




                            5
4,675,681   PAW PATROL   For: Paper, cardboard and goods made from
                         these materials, namely, paper goodie bags,
                         cardboard boxes, notebooks, sketchbooks,
                         drawing paper, craft paper, wrapping paper and
                         decorative paper; printed matter, namely,
                         photographs, calendars, diaries, colouring books
                         and sticker books; books and publications,
                         namely, books, magazines and comic books
                         featuring animation; arts and crafts kits, namely,
                         arts and crafts paint kits and paint sold
                         therewith; children's arts and crafts paper kits
                         and accessories therefor, namely, stickers and
                         marking stamps, fabric and wax sheets with die
                         cut shapes and form molds for creating and
                         decorating; arts and crafts kits containing pens,
                         pencils, crayons, markers, notebooks and
                         sketchbooks, wrapping paper, decorative paper,
                         stickers, glue, tape, stencils, paint brushes,
                         drawing templates and rulers in class 016.

4,614,743   PAW PATROL   For: Toys, games and playthings, namely, dolls
                         and accessories therefor, action figures, action
                         figure play sets, character figures and toy animal
                         figures, character figure and toy animal figure
                         play sets, toy figurines, toy pets and accessories
                         therefor, plush toys, toy vehicles, children's
                         multiple activity toys, children's multiple
                         activity toys featuring interactive activities and
                         digital applications, toy building sets,
                         educational toys, ride-on toys, construction toys,
                         parlour games, puzzles, role-playing games, card
                         games, board games, interactive board games,
                         action skill games, action target games,
                         electronic hand-held games for use with external
                         display screen or monitor and electronic action
                         toys in class 028.

                         For: Entertainment services in the nature of on-
                         going television programs in the field of
                         children's entertainment; entertainment, namely,


                         6
                      a continuing animated television show broadcast
                      over television, satellite, audio, and video media;
                      entertainment services, namely, providing radio
                      programs in the field of children's entertainment;
                      entertainment services, namely, providing on-
                      going television programs in the field of
                      children's entertainment via a global computer
                      network; entertainment services, namely,
                      providing podcasts in the field of children's
                      entertainment; entertainment services, namely,
                      providing webcasts in the field of children's
                      entertainment; entertainment services, namely,
                      providing on-line computer games;
                      entertainment services, namely, providing video
                      podcasts in the field of children's entertainment;
                      entertainment services, namely, providing
                      temporary use of non-downloadable interactive
                      games; entertainment services, namely,
                      providing temporary use of non-downloadable
                      electronic games; entertainment services,
                      namely, providing temporary use of non-
                      downloadable computer games; entertainment
                      services, namely, providing temporary use of
                      non-downloadable video games and distribution
                      thereof in class 041

5,087,871   TRACKER   For: Dolls; Plastic character toys; Play figures;
                      Playsets for toy figures; Rubber character toys;
                      Toy animals and accessories therefor; Toy
                      figures in class 028.

4,932,184   EVEREST   For: Dolls; Plastic character toys; Play figures;
                      Playsets for toy figures; Plush toys; Rubber
                      character toys; Toy animals and accessories
                      therefor; Toy figures in class 028.

4,792,695    ZUMA     For: toys, games and playthings, namely, dolls,
                      toy animals, plush animals, and accessories for
                      all the foregoing in class 028.



                      7
4,779,749     SKYE     For: Toys, games, and playthings, namely, dolls,
                       toy animals, plush animals, character figures and
                       character figure play sets, toy figurines, and
                       accessories for all the foregoing in class 028.

4,779,748    ROCKY     For: toys, game and playthings, namely, dolls,
                       toy animals, plush animals, and accessories for
                       all the foregoing; all the foregoing relating to an
                       animated television series, and not relating to the
                       sport of boxing, or a movie or character relating
                       to the sport of boxing in class 028.
4,779,747    CHASE     For: Toys, games and playthings, namely, dolls,
                       toy animals, plush animals, character figures and
                       character figure play sets, toy figurines, and
                       accessories for all the foregoing in class 028.

4,779,746   MARSHALL   For: Toys, games, and playthings, namely, dolls,
                       toy animals, plush animals, character figures and
                       character figure play sets, toy figurines, and
                       accessories for all the foregoing in class 028.

4,779,745    RUBBLE    For: Toys, games, and playthings, namely, dolls,
                       toy animals, plush animals, character figures and
                       character figure play sets, toy figurines, and
                       accessories for all the foregoing in class 028.

4,601,882    RYDER     For: Toys, games and playthings, namely, dolls
                       and accessories therefor, character figures and
                       character figure play sets, toy figurines in class
                       028.

                       For: Entertainment services in the nature of on-
                       going television programs in the field of
                       children's entertainment; entertainment, namely,
                       a continuing animated television show broadcast
                       over television, satellite, audio, and video media;
                       entertainment services, namely, providing radio
                       programs in the field of children's entertainment;
                       entertainment services, namely, providing on-
                       going television programs in the field of

                       8
            children's entertainment via a global computer
            network; entertainment services, namely,
            providing podcasts in the field of children's
            entertainment; entertainment services, namely,
            providing webcasts in the field of children's
            entertainment; entertainment services, namely,
            providing on-line computer games;
            entertainment services, namely, providing video
            podcasts in the field of children's entertainment;
            entertainment services, namely, providing
            temporary use of non-downloadable interactive
            games; entertainment services, namely,
            providing temporary use of non-downloadable
            electronic games; entertainment services,
            namely, providing temporary use of non-
            downloadable computer games; entertainment
            services, namely, providing temporary use of
            non-downloadable video games and distribution
            thereof in class 041.

5,218,798   For: Computer software for authoring,
            downloading, transmitting, receiving, editing,
            extracting, encoding, decoding, displaying,
            storing and organizing text, graphics, images,
            audio files, video files, electronic games and
            electronic publications; computer software for
            use in searching, reviewing, purchasing and
            downloading electronic games and electronic
            publications; computer software applications for
            use in downloading, playing and reviewing
            audio, text and other digital content in the field
            of children's entertainment; computer software,
            namely, apps for mobile phones, smart phones,
            computers and tablets featuring interactive video
            games; computer game software; computer
            game discs, computer game cartridges; pre-
            recorded audiotapes, videotapes, CDs, and
            DVDs featuring movies and television programs
            about fictional characters, educational activities
            for children, audio books for children about


            9
fictional characters, music and instructions for
use of toys in class 009.

For: Paper, cardboard and goods made from
these materials, namely, paper goodie bags,
cardboard boxes, notebooks, sketchbooks,
drawing paper, craft paper, wrapping paper and
decorative paper; printed matter, namely,
photographs, calendars, diaries, coloring books
and sticker books; stationery; books and
publications, namely, books, magazines and
comic books featuring animation; arts and crafts
kits, namely, arts and crafts paint kits and paint
sold therewith; children's arts and crafts paper
kits and accessories therefor, namely, stickers
and marking stamps, fabric and wax sheets with
die cut shapes and form molds for creating and
decorating; arts and crafts kits containing pens,
pencils, crayons, markers, notebooks and
sketchbooks, wrapping paper, decorative paper,
stickers, glue, tape, stencils, paint brushes,
drawing templates and rulers in class 016.

For: Umbrellas; luggage tags; tote bags; carry-
all bags; lunch bags of nylon and canvas;
backpacks; rucksacks; school bags; fanny packs;
messenger bags; handbags; wallets and purses;
athletic bags; travel bags; knapsacks; change
purses; duffle bags; beach bags in class 018.

For: Clothing, namely, children's clothing in the
nature of shorts, t-shirts, sweaters, dresses, skirts
and pants, play clothing, namely, costumes for
use in children's dress up play, loungewear,
sleepwear and undergarments; footwear,
namely, children's footwear; headgear, namely,
hats, caps, head bands and earmuffs in class 025.

For: Toys, games and playthings, namely, dolls
and accessories therefor, action figures, action


10
figure play sets, character figures and toy animal
figures, character figure and toy animal figure
play sets, toy figurines, toy pets and accessories
therefor, plush toys, toy vehicles, children's
multiple activity toys, children's multiple
activity toys featuring interactive activities and
digital applications, toy building sets,
educational toys, ride-on toys, construction toys,
parlour games, puzzles, role-playing games, card
games, board games, interactive board games,
action skill games, action target games,
electronic hand-held games for use with external
display screen or monitor and electronic action
toys in class 028.

For: Entertainment services in the nature of on-
going television programs in the field of
children's entertainment; entertainment, namely,
a continuing animated television show broadcast
over television, satellite, audio, and video media;
entertainment services, namely, providing radio
programs in the field of children's entertainment;
entertainment services, namely, providing on-
going television programs in the field of
children's entertainment via a global computer
network; entertainment services, namely,
providing podcasts in the field of children's
entertainment; entertainment services, namely,
providing webcasts in the field of children's
entertainment; entertainment services, namely,
providing on-line computer games;
entertainment services, namely, providing video
podcasts in the field of children's entertainment;
entertainment services, namely, providing
temporary use of non-downloadable interactive
games; entertainment services, namely,
providing temporary use of non-downloadable
electronic games; entertainment services,
namely, providing temporary use of non-
downloadable computer games; entertainment


11
                                                services, namely, providing temporary use of
                                                non-downloadable video games and distribution
                                                thereof in class 041.

       12.     The above U.S. registrations for the PAW PATROL Trademarks are valid,

subsisting, and in full force and effect. The registrations for the PAW PATROL Trademarks

constitute prima facie evidence of their validity and of Spin Master’s exclusive right to use the

PAW PATROL Trademarks pursuant to 15 U.S.C. § 1057 (b). True and correct copies of the

United States Registration Certificates for the above-listed PAW PATROL Trademarks are

attached hereto as Exhibit 1.

       13.     The PAW PATROL Trademarks are distinctive when applied to the PAW Patrol

Products, signifying to the purchaser that the products come from Spin Master and are

manufactured to Spin Master’s quality standards.       Whether Spin Master manufactures the

products itself or contracts with others to do so, Spin Master has ensured that products bearing

the PAW PATROL Trademarks are manufactured to the highest quality standards.

       14.     The PAW PATROL Trademarks are famous marks, as that term is used in 15

U.S.C. § 1125(c)(1), and have been continuously used and never abandoned. The innovative

marketing and product designs of the PAW Patrol Products have enabled the PAW Patrol brand

to achieve widespread recognition and fame and have made the PAW PATROL Trademarks

some of the most well-known marks in the toy and children’s entertainment industries. The

widespread fame, outstanding reputation, and significant goodwill associated with the PAW

Patrol brand have made the PAW PATROL Trademarks valuable assets of Spin Master.

       15.     Spin Master has expended substantial time, money, and other resources in

advertising and promoting the PAW PATROL Trademarks. In fact, Spin Master has expended

millions of dollars in advertising, promoting and marketing featuring the PAW PATROL


                                               12
Trademarks. PAW Patrol Products have also been the subject of extensive unsolicited publicity

resulting from their high-quality, innovative designs. As a result, products bearing the PAW

PATROL Trademarks are widely recognized and exclusively associated by consumers, the

public, and the trade as being high-quality products sourced from Spin Master. PAW Patrol

Products have become among the most popular of their kind in the U.S. and the world. The

PAW PATROL Trademarks have achieved tremendous fame and recognition which has only

added to the inherent distinctiveness of the marks. Id. As such, the goodwill associated with the

PAW PATROL Trademarks is of incalculable and inestimable value to Spin Master.

       16.    Genuine PAW Patrol Products are sold only through authorized retail channels

and are recognized by the public as being exclusively associated with the PAW Patrol brand.

       17.    Since at least as early as 2014, genuine PAW Patrol Products have been promoted

and sold at the official pawpatrol.com website.       Sales of PAW Patrol Products via the

pawpatrol.com website are significant. The pawpatrol.com website features proprietary content,

images and designs exclusive to the PAW Patrol brand.

       18.    Spin Master has registered its PAW Patrol Copyrighted Designs with the United

States Copyright Office. The registrations include, but are not limited to: “Paw Patrol Toys

Chase and Police Car 1.0” (U.S. Copyright Registration No. VA 1-967-964), issued by the

Register of Copyrights on June 15, 2015; “Paw Patrol Toys Everest and Snowmobile 1.0” (U.S.

Copyright Registration No. VAu 1-217-618), issued by the Register of Copyrights on June 16,

2015; “Paw Patrol Toys Marshall and Firetruck 1.0” (U.S. Copyright Registration No. VA 1-

967-980), issued by the Register of Copyrights on June 15, 2015; “PAW PATROL LOGO ART

1.0” (U.S. Copyright Registration No. VA 1-912-869), issued by the Register of Copyrights on

May 30, 2014; “Paw Patrol Toys Packaging Artwork 1.0” (U.S. Copyright Registration No. VA



                                               13
1-999-428), issued by the Register of Copyrights on November 5, 2015; “Paw Patrol Tracker &

Vehicle” (U.S. Copyright Registration No. VAu 1-294-879), issued by the Register of

Copyrights on September 14, 2017; “Paw Patrol Toys Rocky and Garbage Truck 1.0” (U.S.

Copyright Registration No. VA 1-967-970), issued by the Register of Copyrights on June 15,

2015; “Paw Patrol Toys Rubble and Mover Truck 1.0” (U.S. Copyright Registration No. VA 1-

968-054), issued by the Register of Copyrights on June 15, 2015; “Paw Patrol Toys Ryder and

ATV 1.0” (U.S. Copyright Registration No. VA 1-967-973), issued by the Register of

Copyrights on June 15, 2015; “Paw Patrol Toys Skye and Helicopter 1.0” (U.S. Copyright

Registration No. VA 1-967-971), issued by the Register of Copyrights on June 15, 2015; “Paw

Patrol Toys Zuma and Hovercraft 1.0” (U.S. Copyright Registration No. VA 1-968-053), issued

by the Register of Copyrights on June 15, 2015. True and correct copies of the U.S. federal

copyright registration certificates for the above-referenced PAW Patrol Copyrighted Designs are

attached hereto as Exhibit 2.

       19.     Among the exclusive rights granted to Spin Master under the U.S. Copyright Act

are the exclusive rights to reproduce, prepare derivative works of, distribute copies of, and

display the PAW Patrol Copyrighted Designs to the public.

The Defendants

       20.     Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more of the e-commerce stores under at least the Seller Aliases identified

on Schedule A and/or other seller aliases not yet known to Plaintiffs. Upon information and

belief, Defendants reside and/or operate in the People’s Republic of China or other foreign

jurisdictions with lax trademark enforcement systems, or redistribute products from the same or




                                              14
similar sources in those locations. Defendants have the capacity to be sued pursuant to Federal

Rule of Civil Procedure 17(b).

       21.     On information and belief, Defendants, either individually or jointly, operate one

or more e-commerce stores under the Seller Aliases listed in Schedule A attached hereto. Tactics

used by Defendants to conceal their identities and the full scope of their operation make it

virtually impossible for Spin Master to learn Defendants’ true identities and the exact

interworking of their counterfeit network. If Defendants provide additional credible information

regarding their identities, Spin Master will take appropriate steps to amend the Complaint.

                       IV. DEFENDANTS’ UNLAWFUL CONDUCT

       22.     The success of the PAW Patrol brand has resulted in its significant counterfeiting.

Consequently, Spin Master has a worldwide anti-counterfeiting program and regularly

investigates suspicious online marketplace listings identified in proactive Internet sweeps and

reported by consumers. In recent years, Spin Master has identified hundreds of fully interactive

e-commerce stores, including those operating under the Seller Aliases, which were offering for

sale and/or selling Unauthorized PAW Patrol Products to consumers in this Judicial District and

throughout the United States. E-commerce sales, including through e-commerce stores like

those of Defendants, have resulted in a sharp increase in the shipment of unauthorized products

into the United States. Exhibit 3, Excerpts from Fiscal Year 2018 U.S. Customs and Border

Protection (“CBP”) Intellectual Property Seizure Statistics Report. Over 90% of all CBP

intellectual property seizures were smaller international mail and express shipments (as opposed

to large shipping containers). Id. Over 85% of CBP seizures originated from mainland China

and Hong Kong. Id. Counterfeit and pirated products account for billions in economic losses,




                                               15
 resulting in tens of thousands of lost jobs for legitimate businesses and broader economic losses,

 including lost tax revenue.

         23.   Online marketplace platforms like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to

“routinely use false or inaccurate names and addresses when registering with these Internet

platforms.” Exhibit 4, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of

the Internet, NW. J. INT’L L. & BUS. (forthcoming 2020), at 24; see also, report on “Combating

Trafficking in Counterfeit and Pirated Goods” prepared by the U.S. Department of Homeland

Security’s Office of Strategy, Policy, and Plans (January 24, 2020) attached as Exhibit 5 and

finding that on “at least some e-commerce platforms, little identifying information is necessary

for a counterfeiter to begin selling” and recommending that “[s]ignificantly enhanced vetting of

third-party sellers” is necessary. Counterfeiters hedge against the risk of being caught and their

websites taken down from an e-commerce platform by preemptively establishing multiple virtual

store-fronts. Exhibit 5 at p. 22. Since platforms generally do not require a seller on a third-party

marketplace to identify the underlying business entity, counterfeiters can have many different

profiles that can appear unrelated even though they are commonly owned and operated. Exhibit

5 at p. 39. Further, “Internet commerce platforms create bureaucratic or technical hurdles in

helping brand owners to locate or identify sources of counterfeits and counterfeiters.” Exhibit 4

at 25.

         24.   Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold Unauthorized PAW Patrol Products to residents of Illinois.



                                                16
       25.     Defendants concurrently employ and benefit from substantially similar

advertising and marketing strategies. For example, Defendants facilitate sales by designing the

e-commerce stores operating under the Seller Aliases so that they appear to unknowing

consumers to be authorized online retailers, outlet stores, or wholesalers. E-commerce stores

operating under the Seller Aliases appear sophisticated and accept payment in U.S. dollars via

credit cards, Alipay, Amazon Pay, Western Union and/or PayPal. E-commerce stores operating

under the Seller Aliases often include content and images that make it very difficult for

consumers to distinguish such stores from an authorized retailer. Spin Master has not licensed or

authorized Defendants to use any of the PAW PATROL Trademarks or copy or distribute the

PAW Patrol Copyrighted Designs, and none of the Defendants are authorized retailers of genuine

PAW Patrol Products.

       26.     Many Defendants also deceive unknowing consumers by using the PAW

PATROL Trademarks without authorization within the content, text, and/or meta tags of their

online stores in order to attract various search engines crawling the Internet looking for websites

relevant to consumer searches for PAW Patrol Products. Other e-commerce stores operating

under Seller Aliases omit using the PAW PATROL Trademarks in the item title to evade

enforcement efforts while using strategic item titles and descriptions that will trigger their

listings when consumers are searching for PAW Patrol Products.

       27.     On information and belief, Defendants have engaged in fraudulent conduct when

registering the Seller Aliases by providing false, misleading and/or incomplete information to

Internet based e-commerce platforms. On information and belief, certain Defendants have

anonymously registered and maintained Seller Aliases to prevent one from learning their true

identities and the scope of their e-commerce operation.



                                                17
       28.     On information and belief, Defendants regularly register or acquire new seller

aliases for the purpose of offering for sale and selling Unauthorized PAW Patrol Products. Such

seller alias registration patterns are one of many common tactics used by the Defendants to

conceal their identities and the full scope and interworking of their counterfeiting operation, and

to avoid being shut down.

       29.     Even though Defendants operate under multiple fictitious aliases, the e-commerce

stores operating under the Seller Aliases often share unique identifiers, such as templates with

design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. E-commerce stores operating

under the Seller Aliases include other notable common features, including use of the same

registration patterns, accepted payment methods, check-out methods, keywords, illegitimate

search engine optimization (SEO), advertising tactics, similarities in price and quantities, the

same incorrect grammar and misspellings, and/or the use of the same text and images.

Additionally, Unauthorized PAW Patrol Products for sale by the Seller Aliases bear similar

irregularities and indicia of being counterfeit to one another, suggesting that the Unauthorized

PAW Patrol Products were manufactured by and come from a common source and that

Defendants are interrelated.

       30.     On information and belief, Defendants are in constant communication with each

other and regularly participate in QQ.com chat rooms and through websites such as

sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.

       31.     Counterfeiters such as Defendants typically operate under multiple Seller Aliases

and payment accounts so that they can continue operation in spite of Spin Master’s enforcement



                                                18
efforts. On information and belief, Defendants maintain off-shore bank accounts and regularly

move funds from their financial accounts to off-shore bank accounts outside the jurisdiction of

this Court to avoid payment of any monetary judgment awarded to Plaintiffs. Indeed, analysis of

financial account transaction logs from previous similar cases indicates that off-shore

counterfeiters regularly move funds from U.S.-based financial accounts to off-shore bank

accounts outside the jurisdiction of this Court.

       32.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell Unauthorized PAW Patrol Products in the same transaction, occurrence, or series of

transactions or occurrences. Defendants, without any authorization or license from Spin Master,

have jointly and severally, knowingly and willfully used and continue to use the PAW PATROL

Trademarks and/or copies of the PAW Patrol Copyrighted Designs in connection with the

advertisement, distribution, offering for sale, and sale of Unauthorized PAW Patrol Products into

the United States and Illinois over the Internet.

       33.     Defendants’ unauthorized use of the PAW PATROL Trademarks in connection

with the advertising, distribution, offering for sale, and sale of Unauthorized PAW Patrol

Products, including the sale of Unauthorized PAW Patrol Products into the United States,

including Illinois, is likely to cause and has caused confusion, mistake, and deception by and

among consumers and is irreparably harming Spin Master.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       34.     Spin Master hereby re-alleges and incorporates by reference the allegations set

forth in the preceding paragraphs.




                                                    19
       35.    This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered the PAW

PATROL Trademarks in connection with the sale, offering for sale, distribution, and/or

advertising of infringing goods. The PAW PATROL Trademarks are highly distinctive marks.

Consumers have come to expect the highest quality from PAW Patrol Products offered, sold or

marketed under the PAW PATROL Trademarks.

       36.    Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products using

counterfeit reproductions of the PAW PATROL Trademarks without Spin Master’s permission.

       37.    Spin Master is the exclusive owner of the PAW PATROL Trademarks. Spin

Master’s United States Registrations for the PAW PATROL Trademarks (Exhibit 1) are in full

force and effect. Upon information and belief, Defendants have knowledge of Spin Master’s

rights in the PAW PATROL Trademarks, and are willfully infringing and intentionally using

counterfeit versions of the PAW PATROL Trademarks. Defendants’ willful, intentional and

unauthorized use of the PAW PATROL Trademarks is likely to cause and is causing confusion,

mistake, and deception as to the origin and quality of the Unauthorized PAW Patrol Products

among the general public.

       38.    Defendants’     activities   constitute   willful   trademark   infringement   and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       39.    Spin Master has no adequate remedy at law, and if Defendants’ actions are not

enjoined, Spin Master will continue to suffer irreparable harm to its reputation and the goodwill

of the PAW PATROL Trademarks.




                                                20
       40.     The injuries and damages sustained by Spin Master have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Unauthorized PAW Patrol Products.

                                    COUNT II
                   FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       41.     Spin Master hereby re-alleges and incorporates by reference the allegations set

forth in the preceding paragraphs.

       42.     Defendants’ promotion, marketing, offering for sale, and sale of Unauthorized

PAW Patrol Products has created and is creating a likelihood of confusion, mistake, and

deception among the general public as to the affiliation, connection, or association with Spin

Master or the origin, sponsorship, or approval of Defendants’ Unauthorized PAW Patrol

Products by Spin Master.

       43.     By using the PAW PATROL Trademarks in connection with the sale of

Unauthorized PAW Patrol Products, Defendants create a false designation of origin and a

misleading representation of fact as to the origin and sponsorship of the Unauthorized PAW

Patrol Products.

       44.     Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Unauthorized PAW Patrol Products to the general public

involves the use of counterfeit marks and is a willful violation of Section 43 of the Lanham Act,

15 U.S.C. § 1125.

       45.     Spin Master has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Spin Master will continue to suffer irreparable harm to its reputation and the associated

goodwill of the PAW Patrol brand.




                                                21
                              COUNT III
          COPYRIGHT INFRINGEMENT OF UNITED STATES COPYRIGHT
                  REGISTRATIONS (17 U.S.C. §§ 106 AND 501)

       46.     Spin Master hereby re-alleges and incorporates by reference the allegations set

forth in the preceding paragraphs.

       47.     Spin Master is the owner of valid and enforceable PAW Patrol Copyrighted

Designs, which contain certain copyrightable subject matter under 17 U.S.C. §§ 101, et seq.

       48.     Spin Master has complied with the registration requirements of 17 U.S.C.

§ 411(a) for the PAW Patrol Copyrighted Designs and has obtained Copyright Registration Nos.

VA 1-967-964, VAu 1-217-618, VA 1-967-980, VA 1-912-869, VA 1-999-428, VAu 1-294-879,

VA 1-967-970, VA 1-968-054, VA 1-967-973, VA 1-967-971, VA 1-968-053.

       49.     Defendants do not have any ownership interest in the PAW Patrol Copyrighted

Designs. Defendants had access to the PAW Patrol Copyrighted Designs via the internet.

       50.     Without authorization from Spin Master, or any right under the law, Defendants

have deliberately copied, displayed, distributed, reproduced and/or made derivative works

incorporating the PAW Patrol Copyrighted Designs on the Defendant Internet Stores and the

corresponding Unauthorized PAW Patrol Products. Defendants’ derivative works are virtually

identical to and/or are substantially similar to the look and feel of the PAW Patrol Copyrighted

Designs. Such conduct infringes and continues to infringe the PAW Patrol Copyrighted Designs

in violation of 17 U.S.C. § 501(a) and 17 U.S.C. §§ 106(1)–(3), (5).

       51.     Defendants reap the benefits of the unauthorized copying and distribution of the

PAW Patrol Copyrighted Designs in the form of revenue and other profits that are driven by the

sale of Unauthorized PAW Patrol Products.




                                               22
       52.      The Defendants have unlawfully appropriated Spin Master’s protectable

expression by taking material of substance and value and creating Unauthorized PAW Patrol

Products that capture the total concept and feel of the PAW Patrol Copyrighted Designs.

       53.      Upon information and belief, the Defendants’ infringement has been willful,

intentional, and purposeful, and in disregard of and with indifference to Spin Master’s rights.

       54.      The Defendants, by their actions, have damaged Spin Master in an amount to be

determined at trial.

       55.      Defendants’ conduct is causing, and unless enjoined and restrained by this Court

will continue to cause, Spin Master great and irreparable injury that cannot fully be compensated

or measured in money. Spin Master has no adequate remedy at law. Pursuant to 17 U.S.C. §

502, Spin Master is entitled to a preliminary and permanent injunction prohibiting further

infringement of the PAW Patrol Copyrighted Designs.

                                     PRAYER FOR RELIEF

WHEREFORE, Spin Master prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

   confederates, and all persons acting for, with, by, through, under or in active concert with

   them be temporarily, preliminarily, and permanently enjoined and restrained from:

       a. using the PAW PATROL Trademarks or any reproductions, counterfeit copies or

             colorable imitations thereof in any manner in connection with the distribution,

             marketing, advertising, offering for sale, or sale of any product that is not a genuine

             PAW Patrol Product or is not authorized by Spin Master to be sold in connection with

             the PAW PATROL Trademarks;




                                                 23
      b. reproducing, distributing copies of, making derivative works of, or publicly

          displaying the PAW Patrol Copyrighted Designs in any manner without the express

          authorization of Spin Master;

      c. passing off, inducing, or enabling others to sell or pass off any product as a genuine

          PAW Patrol Product or any other product produced by Spin Master, that is not Spin

          Master’s or not produced under the authorization, control, or supervision of Spin

          Master and approved by Spin Master for sale under the PAW PATROL Trademarks

          and/or the PAW Patrol Copyrighted Designs;

      d. committing any acts calculated to cause consumers to believe that Defendants’

          Unauthorized PAW Patrol Products are those sold under the authorization, control or

          supervision of Spin Master, or are sponsored by, approved by, or otherwise connected

          with Spin Master;

      e. further infringing the PAW PATROL Trademarks and/or the PAW Patrol

          Copyrighted Designs and damaging Spin Master’s goodwill; and

      f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

          moving, storing, distributing, returning, or otherwise disposing of, in any manner,

          products or inventory not manufactured by or for Spin Master, nor authorized by Spin

          Master to be sold or offered for sale, and which bear any of Spin Master’s

          trademarks, including the PAW PATROL Trademarks, or any reproductions,

          counterfeit copies or colorable imitations thereof and/or which bear the PAW Patrol

          Copyrighted Designs;

2) Entry of an Order that, upon Spin Master’s request, those with notice of the injunction,

   including, without limitation, any online marketplace platforms such as eBay, AliExpress,



                                             24
   Alibaba, Amazon, Wish.com, and Dhgate, (collectively, the “Third Party Providers”) shall

   disable and cease displaying any advertisements used by or associated with Defendants in

   connection with the sale of counterfeit and infringing goods using the PAW PATROL

   Trademarks and/or which bear the PAW Patrol Copyrighted Designs;

3) That Defendants account for and pay to Spin Master all profits realized by Defendants by

   reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

   infringement of the PAW PATROL Trademarks be increased by a sum not exceeding three

   times the amount thereof as provided by 15 U.S.C. § 1117;

4) In the alternative, that Spin Master be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   PAW PATROL Trademarks;

5) As a direct and proximate result of Defendants’ infringement of the PAW Patrol Copyrighted

   Designs, Spin Master is entitled to damages as well as Defendants’ profits, pursuant to 17

   U.S.C. § 504(b);

6) Alternatively, and at Spin Master’s election prior to any final judgment being entered, Spin

   Master is entitled to the maximum amount of statutory damages provided by law, $150,000

   per work infringed pursuant to 17 U.S.C. § 504(c), or for any other such amount as may be

   proper pursuant to 17 U.S.C. § 504(c);

7) Spin Master is further entitled to recover its attorneys’ fees and full costs for bringing this

   action pursuant to 17 U.S.C. § 505 and 17 U.S.C. § 1117(a);

8) That Spin Master be awarded its reasonable attorneys’ fees and costs; and

9) Award any and all other relief that this Court deems just and proper.




                                               25
Dated this 28th day of January 2020.   Respectfully submitted,


                                       /s/ Justin R. Gaudio
                                       Amy C. Ziegler
                                       Justin R. Gaudio
                                       Christopher S. Hermanson
                                       Jake M. Christensen
                                       Greer, Burns & Crain, Ltd.
                                       300 South Wacker Drive, Suite 2500
                                       Chicago, Illinois 60606
                                       312.360.0080 / 312.360.9315 (facsimile)
                                       aziegler@gbc.law
                                       jgaudio@gbc.law
                                       chermanson@gbc.law
                                       jchristensen@gbc.law

                                       Counsel for Plaintiffs
                                       Spin Master Ltd. and Spin Master, Inc.




                                         26
